'1'---
k
                Case 1:18-cv-01979-LLS Document 169 Filed 10/08/20 Page 1 of 3
     , df Gl 1i'\'''
         1
              -.. · L                                              ·USDC SON \
                                                                    DOCU1\1ENT                7
                                                                    EU· ( : },; n,·rc \LLY Fl I ED
       UNITED STATES DISTRICT COURT                                 DOC ::i ·
       SOUTHERN DISTRICT OF NEW YORK                                DAT E 1-11.U): 10/i>/'l..o_ :. ,
     - - - - - - - - - - - - - - - - - - -x
     In re GRUPO TELEVISA SECURITIES                            18 Civ . 1979 (LLS)
     LITIGATION                                                      ORDER

          - - - - - - - - - - - - - - - - -x
           Class Representative Palm Tran, Inc . Amalgamated Transit

     Union Local 1577 Pension Plan ("Palm Tran " ) moves to compel

     defendants to produce three sets of documents : those relating to

     Televisa ' s accountants , internal control weaknesses , admission

     of those weaknesses in its January 26 , 2018 Form 6-K , and

     subsequent decision to terminate PricewaterhouseCoopers as its

     auditor ; all Internal Investigation documents ; and all

     communications with and presentations to government entities .

     Defendants counter with their own request for documents related

     to class counsel ' s adequacy . Defendants ' Rule 23(f) petition and

     stay motion having been denied by the United States Court of

     Appeals for the Second Circuit , Palm Tran's motion to compel is

     resolved as follows.

     1. Accounting Documents

            Televisa ' s January 2018 Form 6-K revealed weaknesses in its

     internal controls over financial reporting related to

            (i) the design and maintenance of effective controls
            over certain information technology controls which
            support systems that are relevant to the provisioning ,
            updating and deleting of users ' access to those
            systems , the periodic review of users' access to these
            systems , developers ' access to certain of these


                                              - 1-
          Case 1:18-cv-01979-LLS Document 169 Filed 10/08/20 Page 2 of 3



     systems and appropriate segregation of duties ; (ii)
     the design and maintenance of effective controls over
     segregation of duties within the accounting system ,
     including certain individuals with the ability to gain
     access to prepare and post journal entries across
     substantially all key accounts of the Company without
     an independent review performed by someone other than
     the preparer ; and (iii) ineffective controls with
     respect to the accounting for certain revenue and
     related accounts receivable in our cable companies and
     content division .

     Nothing indicates the degree to which these problems were

company - wide . The only documents relevant to this case are those

relating to Televisa ' s obtaining World Cup rights , bribery

payments , and whether the termination of PricewaterhouseCoopers

has a connection illuminating those matters .

      " Defendants have already agreed to produce all documents

concerning Televisa ' s acquisition of World Cup media rights or

FIFA-related bribery , to the extent such document exist ,

including any such documents that also relate to internal

controls and accounting issues. " Anders August 20 Letter .

      With the broadening of topics to include any connection

with PwC ' s termination , that suffices .

2. Internal Investigation Documents

      Relevant documents must be produced regardless of whether

they are presently located in Televisa ' s or Wachtell Lipton ' s

files .

      Work - product protection has been waived with respect to

documents , witness statements , notes on interviews , etc ., but


                                       - 2-
           Case 1:18-cv-01979-LLS Document 169 Filed 10/08/20 Page 3 of 3



not with respect to attorneys ' mental impressions , conclusions ,

and opinions on legal theories , which remain protected.

      Attorney - client communications remain privileged .

Confidential matters within its normal scope need not be

disclosed .

3. Government Communications

          These must be produced , regardles s of present location.

4. Defendants' Request for Documents from Robbins Geller

          The documents defendants seek from Robbins Geller as

 relevant to its qualifications to serve as counsel can be better

 appraised in the separate setting of their investigation of its

 and Palm Tran , Inc .' s respective status as Class Counsel and

 Representative , which should be undertaken as soon as

 convenient .



      So ordered .

Dated :     New York , New York
            October 8 , 2020




                                                 LOUIS L . STANTON
                                                     U. S . D. J .




                                         - 3-
